Citation Nr: 1227220	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  04-16 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder, including dermatitis, eczema, xerosis, tinea corporis, and folliculitis, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal a January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This case was previously before the Board in February 2007 and November 2010 when it was remanded for further development.  

The Veteran originally filed a claim of entitlement to service connection for tinea corporis.  The medical evidence of record indicates that the Veteran has been variously diagnosed with dermatitis, eczema, xerosis, tinea corporis, and folliculitis.  Although not claimed by the Veteran, the Board has recharacterized the issue on appeal as indicated above to include dermatitis, eczema, xerosis, tinea corporis, and folliculitis.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).


FINDING OF FACT

A chronic skin disorder was not shown during service and the competent evidence does not establish a chronic skin disorder is etiologically related to in-service disease or injury or otherwise related to active service.


CONCLUSION OF LAW

A skin disorder was not incurred or aggravated in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2003 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The appellant was afforded relevant VA medical examinations November 2009 and August 2011.

In February 2007 the Board remanded the claim for the Veteran to be contacted and requested to provide information regarding his treatment.  In addition, the Board ordered that treatment records regarding the Veteran be requested from the Hines VA Medical Center and that the Veteran be afforded a VA medical examination. 

Subsequently, the Veteran was asked in a letter dated in February 2007 to identify additional treatment for his condition.  In March 2008 and July 2008 requests were made to the Hines VA Medical Center for records regarding the Veteran.  The Veteran was notified of the attempts.  Records regarding the Veteran from Hines VA Medical Center were received in April 2008.  Thereafter, the Veteran was afforded a VA medical examination in November 2009.

In November 2010 the Board again remanded the claim for the Veteran to be afforded another VA medical examination.  Subsequently, in August 2011 the Veteran was afforded a VA medical examination.  

As such, the Board is satisfied that the AOJ has substantially complied with the orders of the February 2007 and November 2010 remands.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Of record is a copy of a Social Security Administration (SSA) administrative decision that addresses the Veteran's claim for Social Security disability benefits.  The Board notes that records regarding this determination have not been obtained and associated with the claims file.  However, review of the administrative decision reveals that the issue of that decision is independent of that currently on appeal and, therefore, the SSA records are not relevant to the issue on appeal, and, hence, VA has no duty to assist in obtaining such records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Obtaining more records from SSA would be a useless gesture.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1). 

If a Veteran was exposed to an herbicide agent during active military service, the following diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Effective August 31, 2010, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), is included as a disease associated with herbicide exposure under 38 C.F.R. § 3.309(e).  (Under 38 C.F.R. § 3.309(e), the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309(e) Note 3.).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for a skin disorder, including dermatitis, eczema, xerosis, tinea corporis, and folliculitis, to include as secondary to in-service herbicide exposure.  The Veteran reports that he was thrown into stagnant water when he was hit with rocket fire in service.  He states that immediately after the incident it felt as if he was being bitten by insects and that shortly thereafter he developed black and blue marks on his body.  Service treatment records reveal that the Veteran was treated in December 1967 for jungle rot of the buttocks.  The service treatment records further reveal that the Veteran was treated for a peripheral vascular disorder and separated from service. 

Subsequent to service the Veteran has been treated for stasis skin problems and stasis ulcers in both legs.  The stasis conditions and venous insufficiency eventually led to the amputation of both of the Veteran's lower legs.  The Veteran is in receipt of service connected benefits for thrombophelebitis, a peripheral vascular disorder, for the right leg, and in receipt of service connected benefits for the amputation of the left leg and associated disabilities.

In September 1970 the Veteran was treated for leg dermatitis and in October 1970 the Veteran was treated for seborrheic dermatitis.  A statement in the claims file indicates that the Veteran was prescribed medication to treat a skin rash in April 1977.  

In August 1977 the Veteran was afforded a VA Compensation and Pension (C&P) examination.  The Veteran's skin was noted to be negative.

In November 1985 the Veteran was treated for a skin lesion of the right ankle.  The Veteran was treated for a skin lesion on the hands from November 1985 to December 1985.  In December 1985 the Veteran had a "questionable fungal infection of the hands."  In another December 1985 record the Veteran failed to keep a dermatology appointment and indicated that his hands were clearing up.

In January 1986 the Veteran was noted to have a rash on the neck and in the interdigit space of both hands.  The impression given was probable resolved tinea corporis (neck) and tinea manum, other possible diagnosis was xerosis with mild eczema on the right ankle.  

The Veteran was diagnosed with tinea cruris-corporis and then superficial thromophlebitis versus panniculitis in January 1986.

A February 1986 hospital note indicates that the Veteran was diagnosed with tinea corporis.  Also in February 1986 the Veteran was diagnosed with local dermatitis.  The Veteran was treated for dermatitis in September 1986.  The Veteran was treated for right leg stasis dermatitis in October 1986.

At a December 1987 hearing the Veteran indicated that he had skin rashes due to exposure to Agent Orange.  He reported that his face, neck, hands and arms were affected with drying out, cracking and bleeding.  He stated that the problems began shortly after returning for Vietnam and continued.

In December 1992 the Veteran was afforded a VA C&P examination.  After examination the Veteran was diagnosed, in relevant part, with eczema over the medial malleolus and proximal half of the right foot and lateral to the right Achilles tendon.  

In January 2003 the Veteran was afforded a VA C&P examination.  The Veteran was noted to continue to have problems with eczematous dermatitis.

The Veteran was afforded a VA C&P examination in August 2003.  The examiner noted that the Veteran stated that he had no rashes but that he did have an open area due to venous stasis ulcer on the right lower leg.  He had no treatment for rashes, only for the venous stasis ulcer and the amputation.  He stated that when he was in Vietnam he was sprayed directly with Agent Orange and he feels that this may have contributed to his venous stasis ulcers.  Physical examination revealed multiple scarring of the right lower leg from venous stasis ulcers.  He had no acne or chloracne.  There was no scarring from alopecia, no alopecia areata, and no history of hyperhydrosis.  The Veteran was diagnosed with open draining venous stasis ulcer of the right lower leg not likely related to Agent Orange but to peripheral vascular disease.

In a statement dated in April 2004 the Veteran reported that he had rashes due to exposure to Agent Orange and was treated at the VA hospital with ultraviolet light and ointments.

In February 2006 the Veteran denied rash. 

In November 2009 the Veteran was afforded a VA C&P examination.  It was noted that the Veteran complained of intermittent rash on the face, neck, hands.  The rash happened during the summer and there was no diagnosis.  The Veteran used topical steroids.  The Veteran was noted to have been treated with a topical during the summer.  Symptoms consisted of occasional itching.  There were no side effects of treatment and there was no functional impairment per patient.  Physical examination revealed the face to be clear with no scale or plaques.  The neck was clear.  Arms and hands showed a cast on the right lower arm.  Hands had mild lichenification.  There was no scale, no exudates, and no disfigurement.  The examiner noted that zero percent of the body surface area involved was in exposed areas and zero percent of the body surface area involved was in unexposed areas.  There were no diagnostic test were performed and no photos were taken.  The Veteran was diagnosed with intermittent dermatitis, none at the time of the examination.  There was no tinea.  The examiner reported that etiology to service was speculative as there was no evidence available.  The examiner noted that the condition could be eczema but was really unknown.

In August 2011 the Veteran was afforded a VA C&P examination.  The Veteran was noted to complain of intermittent rash on the hands and arms.  He had no recent meds.  In the 1990's he was treated with UVB.  The Veteran had no treatment in the prior 12 months.  Symptoms were itching when flared.  There were no side effects of treatment and no functional impairment per the Veteran.  Physical examination revealed scalp with occasional excoriated papules.  The Veteran's face was clear with no papules or plaques.  His neck was clear with mild photodamage.  His arms were clear and he had mild xerosis on the hand.  There were no plaques or vesicles seen.  The examiner noted that less than one percent of the body surface area involved in exposed area and zero percent of the body surface area involved in unexposed areas.  No diagnostic tests were performed.  There was no disfigurement and no photos were taken.  The Veteran was diagnosed with eczematous dermatitis, mild.  It was noted that there was no disability at the time of the examination from the skin condition.  The examiner reported that no evidence was available to when this condition started and that there was no evidence of this condition in service medical records.  The Veteran was also diagnosed with folliculitis of the scalp, mild.  The examiner further stated that there was no disability at the time of the examination, no evidence available regarding when it started, and that there was no evidence of the condition in service medical records.

An addendum to the examination report, dated in August 2011, indicated that the Veteran examiner rendered the opinion that with evidence available at the time, the Veteran's eczema and folliculitis are less likely than not related to military service.  There is no evidence that these occurred during service.  There was no evidence of tinea corporis at the time of the examination.  Both eczema and folliculitis were noted to be common diseases without any known relationship to Agent Orange/herbicide.

The Board finds that entitlement to service connection for a skin disorder is not warranted.

First, the Board notes that the Veteran served in the Republic of Vietnam and, therefore, is presumed to have been exposed to herbicides in service.  However, the Board notes that at no point has the Veteran been diagnosed with chloracne or other acneform disease consistent with chloracne.  As such, entitlement to service connection is not warranted on a presumptive basis.

Second, the Board has considered whether the Veteran is entitled to service connection on a direct basis.  The Board notes that the Veteran was treated for jungle rot on the buttocks while in service.  Subsequent to service the Veteran has been treated on multiple of occasions for stasis ulcers on the lower extremities.  The Board notes that the Veteran is in receipt of service connected benefits for thrombophlebitis, a peripheral vascular disorder, for the right leg, and in receipt of service connected benefits for the amputation of the left leg and associated disabilities.  As such, the Veteran is already in receipt of service connected benefits for his stasis ulcer disabilities and residuals.  The Board notes that, since 1970, the Veteran has been treated on a number of occasions for skin disorders variously diagnosed as leg dermatitis, seborrheic dermatitis, skin rash, skin lesion, "questionable fungal infection," tinea corporis (neck), tinea manum, xerosis, eczema, tinea cruris-corporis, and tinea corporis.  After examination in November 2009 the Veteran was diagnosed with intermittent dermatitis and no tinea.  The examiner indicated that an opinion regarding etiology would be speculative as there was no evidence available and that the condition could be eczema but that this was unknown.  After examination in August 2011, the Veteran was diagnosed with eczematous dermatitis, mild, and folliculitis of the scalp, mild.  The examiner noted that there was no evidence of the conditions in the service treatment records.  In a subsequent addendum to the examination report, the examiner rendered the opinion that the Veteran's eczema and folliculitis were less likely than not related to the Veteran's military service.  The examiner reasoned that there was no evidence that the conditions occurred during service and that both eczema and folliculitis were common disease without any known relationship to herbicide.

As the preponderance of the evidence is against a finding that the Veteran's current skin disorder is related to service, entitlement to service connection is denied.


ORDER

Entitlement to service connection for a skin disorder, including dermatitis, eczema, xerosis, tinea corporis, and folliculitis, to include as secondary to in-service herbicide exposure, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


